139 U.S. 462 (1891)
LEEPER
v.
TEXAS.
No. 1239.
Supreme Court of United States.
Argued December 17, 18, 1890.
Decided March 30, 1891.
ERROR TO THE COURT OF APPEALS OF THE STATE OF TEXAS.
*467 Mr. William S. Flippin and Mr. G.P.M. Turner for plaintiffs in error.
Mr. R.H. Harrison for defendant in error.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
It must be regarded as settled that a petition for a writ of error forms no part of the record upon which action here is taken; Manning v. French, 133 U.S. 186; Clark v. Pennsylvania, 128 U.S. 395; Warfield v. Chaffe, 91 U.S. 690; Butler v. Gage, 138 U.S. 52: That to give this court jurisdiction to review the judgment of a state court under section 709 of the Revised Statutes, because of the denial by the state court of any right, title, privilege or immunity claimed under the Constitution, or any treaty or statute of the United States, it must appear on the record that such title, right, privilege or immunity was specially set up or claimed at the proper time and in the proper way; Spies v. Illinois, 123 U.S. 131, 181; Baldwin v. Kansas, 129 U.S. 52; Chappell v. Bradshaw, 128 U.S. 132: That whether statutes of a legislature of a State have been duly enacted in accordance with the requirements of the constitution of such State, is not a federal question, and the decision of state courts as to what are the laws of the State is binding upon the courts of the United States; South Ottawa v. Perkins, 94 U.S. 260, 268; Post v. Supervisors, 105 U.S. 667; Norton v. Shelby County, 118 U.S. 425, 440; Railroad Co. v. Georgia, 98 U.S. 359, 366; Baldwin v. Kansas, 129 U.S. 52, 57: That by the Fourteenth Amendment the *468 powers of States in dealing with crime within their borders are not limited, except that no State can deprive particular persons, or classes of persons, of equal and impartial justice under the law; that law in its regular course of administration through courts of justice is due process, and when secured by the law of the State the constitutional requirement is satisfied; and that due process is so secured by laws operating on all alike, and not subjecting the individual to the arbitrary exercise of the powers of government unrestrained by the established principles of private right and distributive justice. Hurtado v. California, 110 U.S. 516, 535, and cases cited.
In view of these repeatedly adjudicated propositions, we do not care to discuss at length the points urged by plaintiff in error.
Our jurisdiction in this class of cases is properly invoked by writ of error, not by appeal. The validity of the enactment of the Texas codes is not open to inquiry. In re Duncan, ante, 449.
The sufficiency of the indictment, the degree of the offence charged, the admissibility of the testimony objected to, and the alleged disqualification of the juror because he was not a freeholder, were all matters with the disposition of which, as exhibited by this record, we have nothing to do.
We find nothing special, partial or arbitrary or in violation of fundamental principles in the criminal laws of the State of Texas, involved, and we perceive no ground for holding that the proceedings complained of, which were had in the ordinary administration of those laws, amounted to a denial by the State of due process of law to these parties, or of some right secured to them by the Constitution of the United States. In re Kemmler, 136 U.S. 436, 449; Caldwell v. Texas, 137 U.S. 692. Although no right, title, privilege or immunity was specially set up or claimed at the proper time and in the proper way, and no Federal question was passed upon by the state courts or raised, except by the general averment in the petition for rehearing that the indictment was so defective that it, or the statute which authorized it, contravened the Constitution, yet, as full argument was permitted at the bar, upon the assumption that the writ of error was providently issued, we will instead of dismissing the writ, affirm the judgment.
Judgment affirmed.